      Case 2:18-cv-00393-TOR      ECF No. 57   filed 08/18/20   PageID.663 Page 1 of 4




 1

 2

 3

 4

 5                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF WASHINGTON
 6

 7    AJ and JODI OCHOA, individually
      and the marital community composed          NO. 2:18-CV-0393-TOR
 8    thereof, A&C LAND COMPANY
      LLC, a Washington limited liability         ORDER DENYING MOTION TO
 9    company, and AJ OCHOA                       VACATE TRIAL
      CORPORATION, a Washington
10    corporation,

11                              Plaintiffs,

12           v.

13    INDUSTRIAL VENTILATION INC,
      an Idaho corporation,
14
                                Defendant.
15

16         BEFORE THE COURT are Defendant’s Motion to Vacate Trial (ECF No.

17   52) and associated unopposed Motion to Expedite (ECF No. 53). These matters

18   were submitted for consideration without oral argument. The Court has reviewed

19   the record and files herein, and is fully informed. For the reasons discussed below,

20




        ORDER DENYING MOTION TO VACATE TRIAL ~ 1
      Case 2:18-cv-00393-TOR      ECF No. 57    filed 08/18/20   PageID.664 Page 2 of 4




 1   Defendant’s Motion to Vacate Trial (ECF No. 52) is DENIED and Motion to

 2   Expedite (ECF No. 53) is GRANTED.

 3                                      DISCUSSION

 4          Defendant seeks to vacate the trial date and to reset a number of pretrial

 5   deadlines to correspond to a new trial date, including a number of deadlines which

 6   have already passed. ECF No. 52 at 2-3. A scheduling order may be modified for

 7   “good cause.” Fed. R. Civ. P. 16(b)(4). “Rule 16(b)’s ‘good cause’ standard

 8   primarily considers the diligence of the party seeking the amendment.” Johnson v.

 9   Mammoth Recreations, Inc., 975 F.2d 604, 609 (9th Cir. 1992). “The district court

10   may modify the pretrial schedule ‘if it cannot reasonably be met despite the

11   diligence of the party seeking the extension.’” Id. (citation omitted). “Although

12   the existence or degree of prejudice to the party opposing the modification might

13   supply additional reasons to deny a motion, the focus of the inquiry is upon the

14   moving party’s reasons for seeking modification.” Id.

15         Defendant represents that a COVID-19 outbreak at its Pasco office has

16   contributed to delays in this case, and that additional time is needed to depose

17   Plaintiffs’ witnesses. ECF No. 52 at 5-9. Plaintiffs respond that Defendant has

18   failed to take advantage of numerous opportunities to depose Plaintiffs’ witnesses,

19   including before the COVID-19 outbreak began, and that Defendant’s counsel has

20   not been responsive to Plaintiffs’ offers to make witnesses available for




        ORDER DENYING MOTION TO VACATE TRIAL ~ 2
       Case 2:18-cv-00393-TOR      ECF No. 57    filed 08/18/20   PageID.665 Page 3 of 4




 1   depositions. ECF No. 55 at 3-6; ECF No. 56. Plaintiffs also represent that they

 2   have provided deposition designations, witness lists, and exhibits to Defendant in

 3   compliance with the existing Scheduling Order, and that Defendant has not

 4   complied with these deadlines. ECF No. 55 at 7. The Court appreciates that the

 5   COVID-19 pandemic has created significant logistical challenges for litigants

 6   generally and has had a substantial impact on Defendant’s business operations.

 7   However, the outbreak in Defendant’s office does not justify Defendant’s and

 8   Defendant’s counsel’s historical lack of diligence in trying to coordinate

 9   depositions, in person or by video, on the numerous occasions on which those

10   depositions have been offered, or to address pretrial deadlines before they have

11   passed. Moreover, an extension of pretrial deadlines and the trial date would

12   prejudice Plaintiffs, who have already complied with the deadlines and given

13   Defendant insight into their trial strategy. The Court finds at this time that

14   Defendant has not shown good cause to modify the Scheduling Order.

15         Plaintiffs concede that, despite Defendant’s lack of diligence, they are

16   willing to permit Defendant to take the depositions of AJ Ochoa, Jerry Laramore,

17   Robert Bambino, Stu Turner, and Melanie Lewis. ECF No. 55 at 3. The parties

18   may pursue these depositions by stipulation, but the Court declines to reset the trial

19   date to accommodate this continued discovery.

20




        ORDER DENYING MOTION TO VACATE TRIAL ~ 3
      Case 2:18-cv-00393-TOR     ECF No. 57    filed 08/18/20   PageID.666 Page 4 of 4




 1   ACCORDINGLY, IT IS HEREBY ORDERED:

 2         1. Defendant’s Motion to Vacate Trial (ECF No. 52) is DENIED. Aside

 3            from the depositions discussed above, Defendant is ordered to come into

 4            compliance with all expired pretrial deadlines in the Second Amended

 5            Jury Trial Scheduling Order (ECF No. 43) within seven days of the date

 6            of this Order.

 7         2. Defendant’s Motion to Expedite (ECF No. 53) is GRANTED.

 8         The District Court Executive is directed to enter this Order and furnish

 9   copies to counsel.

10         DATED August 18, 2020.

11

12                                 THOMAS O. RICE
                                United States District Judge
13

14

15

16

17

18

19

20




        ORDER DENYING MOTION TO VACATE TRIAL ~ 4
